DETAILED ACTION
Introduction
This Final Office Action is in response to amendment and remarks filed on June 14, 2022, for the application with serial number 17/141,834.

Claims 1, 8, and 14 are amended.
Claims 1-20 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the amended language renders the claims eligible.  Specifically, the Applicant submits that the recitation of disparate networking elements, such as servers and processors renders the claims eligible.  The Examiner respectfully disagrees.  The recited network elements amount to generic computer hardware, and the use of a communications protocol amounts to a technological environment for implementing the abstract idea.  A practical application of the abstract idea of modifying account settings is not provided in the claims.  No apparent altering of processing of a third system is apparent in the claims; contrary to the Applicant’s assertions.  It is unclear to the Examiner how a third system could be altered without communication, and the disclosure of the present application does not cover such a solution.  
The rejection for lack of subject matter eligibility is updated and maintained.
35 USC §102/103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Warrier reference, cited in the rejections below.  The Applicant submits that Shah does not teach a device separate from a processor and server.  See Remarks p. 12.  In response, the Examiner submits that the teaching of multiple processors by Shah meets the broadest reasonable interpretation of this limitation.  See Shah ¶[0015] and [0059].  Shah also teaches multiple client devices.  See ¶[0049].  The independent claims are obvious over Shah in view of Warrier.  The rejection of the dependent claims stands or falls with the rejection of the independent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-20 are all directed to one of the four statutory categories of invention, the claims are directed to modifying account settings (as evidenced by exemplary independent claim 1; “make an automatic modification to an account setting”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: “identifying . . . a recurring event;” “determining . . . that the recurring event did not occur;” “predicting . . . a time from the expected date to an expected trigger event;” and “make an automatic modification to an account setting.”  The steps are all steps for analysis and data processing related to the abstract idea of modifying account settings that, when considered alone and in combination, are part of the abstract idea of modifying account settings.  The dependent claims further recite steps for data analysis (see claims 2-5, 7, 9-13, and 15-20 ) that are part of the abstract idea of modifying account settings.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes determining optimal debt collection policies for debtor accounts based on data modeling. 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a processor and server in independent claims 1, 8, and 14).  See MPEP §2106.04(d)[I].  The amended language of the claims recite elements for identifying a server, using a connection protocol, and sending messages in a network that amount to a network environment for implementing the abstract idea.  The abstract idea of modifying account settings is generally linked to a computer network environment for implementation.  Therefore, the recited elements in the amended language do not provide a practical application of the abstract idea.  See MPEP §2106.05(h).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a processor and server in independent claims 1, 8, and 14) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claim 1 recites: “identifying the server.”  There is no teaching of this in the originally filed disclosure.  The specification does teach that a server may manage account settings in ¶[0004] and [0143]-[0144].  However, this is not the same as identifying a server.  The recitation constitutes new matter.  The dependent claims inherit the deficiency.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1, 3, 5-8, 10-14, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0265443 A1 to Shah et al. (hereinafter ‘SHAH’) in view of US 20100315200 A1 to Warrier (hereinafter ‘WARRIER’).

Claim 1 (Currently Amended)
SHAH discloses a method comprising: identifying, with a processor (see ¶[0045]; a hardware processor), a recurring event within account data including a plurality of events associated with an account (see ¶[0026] and [0032]; analyze valuable patterns in the collections cycle to make an educated guess on the payment date for each customer.  See also ¶[0019]; an accounting system); 
determining, with the processor, that the recurring event did not occur at an expected date (see ¶[0019] and [0032] and Fig. 2A; an actual payment date based on historical customer payment pattern. The average days delinquent is calculated as 7 days, but the actual delay is 12 days); 
predicting, with the processor, a time from the expected date to an expected triggered event that is triggered by the recurring event not occurring at the expected date (see ¶[0027]-[0028]; an event resolution life-cycle generated by a delay in payment), the predicting comprising: determining a class of the recurring event from a plurality of classes (see ¶[0044]; invoice types, such as invoices with larger amounts of money. See also ¶[0037]-[0038]; historical events having similar attributes to an event in an active life-cycle.  Different events in different buckets); and 
selecting, as the time from the expected date to the expected triggered event, an approximate elapsed time after which a party to the expected triggered event is known to have previously initiated triggered events for the determined class (see ¶[0029]-[0030] and [0037] & Fig. 4B; a payment outside the acceptable amount of time, referred to as grace period, is delayed.  A time period 445 where a collector discovers a dispute and resolves the dispute after a due date); and 
before the time from the expected date to the expected triggered event elapses, causing, by the processor, a server that manages the account to make an automatic modification to an account setting (see ¶[0018]-[0019] & Fig. 4C; create recommendations on the appropriate timeliness of events.  See also ¶[0036]; predict a dispute exception prior to the invoice due date 495 and ahead of due for resolution-time to reduce delay in event resolution), the automatic modification being configured to prevent the expected triggered event from occurring or to mitigate an effect of the expected triggered event (see ¶[0041]-[0043] & Fig. 4C; some invoices may be processed with mild actions, others with general actions, and some with strict actions.  For example, an email reminder may be sent, text messages, or calls that demand payment or risk legal action.  See also ¶[0033]-[0035]; a proactive escalation that results in payment being received in a time period less than ADD estimated delay).
wherein the expected triggered invent involves processing performed by a device separate from the processor and the server (see ¶[0015] and [0059] & Fig. 9; one or more hardware processors. A computer network infrastructure.  See also ¶[0049]; one or more client devices).
SHAH does not explicitly disclose, but WARRIER discloses, the causing comprising: identifying the server (see ¶[0015]; network/communication-related settings include router/server identifiers for communication protocols). 
SHAH discloses event prediction using artificial intelligence for debt collectors that uses patterns in collections cycles to determine a proactive collections strategy (see ¶[0026]) by using a computer network infrastructure using network protocols (see ¶[0047][-0048] and Fig. 9).  WARRIER discloses that network/communication-related settings include router/server identifiers for communication protocols.  It would have been obvious to include the server identifiers as taught by WARRIER in the system executing the method of SHAH with the motivation to configure network devices for communication.
SHAH further discloses determining a connection protocol for the server (see ¶[0048] & [0058]; networks can contain wired or wireless programmable devices and operate using any number of network protocols), and 
generating and sending a message to the server according to the connection protocol (see again ¶[0048] & [0058]; networks can contain wired or wireless programmable devices and operate using any number of network protocols), 
wherein the message includes instructions to make the automatic modification (see ¶[0041]; a suggestion of an action may be made for each invoice, including general actions and strict actions), 
wherein in response to receiving the message, the server is configured to make the automatic modification prior to the expected triggered event occurring (see ¶[0042]; a general action could be a text message delivered at a particular time to the customer’s cell phone.  See again Fig. 1A; events 105 occur before delayed 115 and broken 118).

Claim 3 (Original)
The combination of SHAH and WARRIER discloses the method as set forth in claim 1.
SHAH further discloses wherein: each of the plurality of classes corresponds to a respective range of numeric values (see ¶[0044]; invoices types, such as invoices with larger amounts of money); and 
the determining of the class of the recurring event comprises identifying a numeric value for the recurring event and assigning the recurring event to the class corresponding to the range in which the numeric value for the recurring event lies (see again ¶[0044]; an invoice for a larger amount of money).

Claim 5 (Original)
The combination of SHAH and WARRIER discloses the method as set forth in claim 1.
SHAH further discloses wherein the automatic modification to the account setting comprises changing a priority of future recurring events, canceling at least one future recurring event, or a combination thereof (see ¶[0024], [0030] and [0044]; account prioritization for collections.  Lower the priority of required action on the part of the collections analyst for this customer.  Alternatively, raise priority for unusually delinquent accounts).

Claim 6 (Original)
The combination of SHAH and WARRIER discloses the method as set forth in claim 1.
SHAH further discloses wherein the recurring event is a payment (see abstract and ¶[0019] & [0026]; outstanding debtor payments.  Techniques includes estimation metrics, such as average days delinquent.  Relevant patterns in the collections cycle are analyzed for each customer), the expected triggered event is a collections event (see again ¶[0026]; the collections cycle), and the party is a payee (see again abstract; customer debtors), the selecting comprising determining the approximate elapsed time from at least one time between at least one previously missed payment and at least one previous collections event in credit report data associated with the payee and the class (see ¶[0037] and Fig. 4B; the time period 445 where a collector discovers a dispute and resolves the dispute after a due date).

Claim 7 (Original)
The combination of SHAH and WARRIER discloses the method as set forth in claim 1.
SHAH further discloses wherein the predicting further comprises: for each of a plurality of additional accounts (see ¶[0019]; accounts receivable), performing processing including: 
identifying, with the processor, a respective recurring event within respective account data including a respective plurality of events associated with the respective account of the plurality of additional accounts (see ¶[0026] and [0032]; analyze valuable patterns in the collections cycle to make an educated guess on the payment date for each customer.  See also ¶[0019]; an accounting system); 
determining, with the processor, that the respective recurring event did not occur at a respective expected date (see ¶[0019] and [0032] and Fig. 2A; an actual payment date based on historical customer payment pattern. The average days delinquent is calculated as 7 days, but the actual delay is 12 days); 
determining, with the processor, a class of the respective recurring event from the plurality of classes (see ¶[0044]; invoice types, such as invoices with larger amounts of money. See also ¶[0037]-[0038]; historical events having similar attributes to an event in an active life-cycle.  Different events in different buckets); 
identifying, with the processor, a respective triggered event corresponding to the respective recurring event within reporting data, the respective triggered event associated with the party (see ¶[0027]-[0028]; an event resolution life-cycle generated by a delay in payment); and 
determining, with the processor, a respective elapsed time between the respective expected date and the respective triggered event (see ¶[0029]-[0030] and [0037] & Fig. 4B; a payment outside the acceptable amount of time, referred to as grace period, is delayed.  A time period 445 where a collector discovers a dispute and resolves the dispute after a due date); and 
determining, with the processor, the approximate elapsed time after which a party to the expected triggered event is known to have previously initiated triggered events for the determined class as an output of a calculation using each of the respective elapsed times as input (see again ¶[0029]-[0030] and [0037] & Fig. 4B; a payment outside the acceptable amount of time, referred to as grace period, is delayed.  A time period 445 where a collector discovers a dispute and resolves the dispute after a due date.  See also ¶[0025]; a predicted payment data and delay).

Claim 8 (Currently Amended)
SHAH discloses a method comprising: for each of a plurality of accounts (see ¶[0019]; accounts receivable, performing processing including:  
identifying, with a processor (see ¶[0045]; a hardware processor), a respective recurring event within respective account data including a respective plurality of events associated with the respective account of the plurality of accounts (see ¶[0026] and [0032]; analyze valuable patterns in the collections cycle to make an educated guess on the payment date for each customer.  See also ¶[0019]; an accounting system); 
determining, with the processor, that the respective recurring event did not occur at a respective expected date (see ¶[0019] and [0032] and Fig. 2A; an actual payment date based on historical customer payment pattern. The average days delinquent is calculated as 7 days, but the actual delay is 12 days); 
determining, with the processor, a class of the respective recurring event from a plurality of classes (see ¶[0044]; invoice types, such as invoices with larger amounts of money. See also ¶[0037]-[0038]; historical events having similar attributes to an event in an active life-cycle.  Different events in different buckets); 
identifying, with the processor, a respective triggered event corresponding to the respective recurring event within reporting data, the respective triggered event associated with a party (see ¶[0027]-[0028]; an event resolution life-cycle generated by a delay in payment.  See also ¶[0019]; a company); and 
determining, with the processor, a respective elapsed time between the respective expected date and the respective triggered event (see ¶[0029]-[0030] and [0037] & Fig. 4B; a payment outside the acceptable amount of time, referred to as grace period, is delayed.  A time period 445 where a collector discovers a dispute and resolves the dispute after a due date); 
determining, with the processor, an approximate elapsed time for the class and the party as an output of a calculation using each of the respective elapsed times as input (see again ¶[0029]-[0030] and [0037] & Fig. 4B; a payment outside the acceptable amount of time, referred to as grace period, is delayed.  A time period 445 where a collector discovers a dispute and resolves the dispute after a due date);  
establishing, by the processor, an automatic account modification protocol that is configured to cause a server that manages at least one of an additional account and one or more of the plurality of accounts to make an automatic modification to an account setting in response to detecting a recurring event associated with the class and the party failing to occur (see ¶[0018]-[0019] & Fig. 4C; create recommendations on the appropriate timeliness of events.  See also ¶[0036]; predict a dispute exception prior to the invoice due date 495 and ahead of due for resolution-time to reduce delay in event resolution); and 
automatically modifying the account setting according to the automatic account modification protocol (see ¶[0041]-[0043] & Fig. 4C; some invoice may be processed with mild actions, others with general actions, and some with strict actions.  For example, an email reminder may be sent, text messages, or calls that demand payment or risk legal action.  See also ¶[0033]-[0035]; a proactive escalation that results in payment being received in a time period less than ADD estimated delay).
thereby altering processing performed by a device separate from the processor and the server (see ¶[0015] and [0059] & Fig. 9; one or more hardware processors. A computer network infrastructure.  See also ¶[0049]; one or more client devices).
SHAH does not explicitly disclose, but WARRIER discloses, the modifying comprising: identifying the server (see ¶[0015]; network/communication-related settings include router/server identifiers for communication protocols). 
SHAH discloses event prediction using artificial intelligence for debt collectors that uses patterns in collections cycles to determine a proactive collections strategy (see ¶[0026]) by using a computer network infrastructure using network protocols (see ¶[0047][-0048] and Fig. 9).  WARRIER discloses that network/communication-related settings include router/server identifiers for communication protocols.  It would have been obvious to include the server identifiers as taught by WARRIER in the system executing the method of SHAH with the motivation to configure network devices for communication.
SHAH further discloses,  determining a connection protocol for the server (see ¶[0048] & [0058]; networks can contain wired or wireless programmable devices and operate using any number of network protocols), and 
generating and sending a message to the server according to the connection protocol (see again ¶[0048] & [0058]; networks can contain wired or wireless programmable devices and operate using any number of network protocols), 
wherein the message includes instructions to make the automatic modification (see ¶[0041]; a suggestion of an action may be made for each invoice, including general actions and strict actions), 
wherein in response to receiving the message, the server is configured to make the automatic modification prior to the processing performed by the device (see ¶[0042]; a general action could be a text message delivered at a particular time to the customer’s cell phone.  See again Fig. 1A; events 105 occur before delayed 115 and broken 118.  See also ¶[0051] and [0055]; a local computing device may include a server and other device.  A data center includes a server that works with non-cloud resources).


Claim 10 (Original)
The combination of SHAH and WARRIER discloses the method as set forth in claim 8.
SHAH further discloses wherein: each of the plurality of classes corresponds to a respective range of numeric values (see ¶[0044]; invoices types, such as invoices with larger amounts of money); and 
for each of the plurality of accounts, the determining of the class of the respective recurring event comprises identifying a respective numeric value for the respective recurring event and assigning the respective recurring event to the class corresponding to the range in which the respective numeric value for the respective recurring event lies (see again ¶[0044]; an invoice for a larger amount of money).

Claim 11 (Original)
The combination of SHAH and WARRIER discloses the method as set forth in claim 8.
SHAH further discloses wherein the automatic modification to the account setting comprises changing a priority of future recurring events, canceling at least one future recurring event, or a combination thereof (see ¶[0024], [0030] and [0044]; account prioritization for collections.  Lower the priority of required action on the part of the collections analyst for this customer.  Alternatively, raise priority for unusually delinquent accounts).

Claim 12 (Original)
The combination of SHAH and WARRIER discloses the method as set forth in claim 8.
SHAH further discloses wherein the automatic account modification protocol comprises detecting that the recurring event associated with the class and the party has failed to occur (see ¶[0019] and [0032] and Fig. 2A; an actual payment date based on historical customer payment pattern. The average days delinquent is calculated as 7 days, but the actual delay is 12 days). 

Claim 13 (Original)
The combination of SHAH and WARRIER discloses the method as set forth in claim 8.
SHAH further discloses wherein the automatic modification is configured to prevent an expected triggered event from occurring or to mitigate an effect of the expected triggered event (see ¶[0041]-[0043] & Fig. 4C; some invoice may be processed with mild actions, others with general actions, and some with strict actions.  For example, an email reminder may be sent, text messages, or calls that demand payment or risk legal action.  See also ¶[0033]-[0035]; a proactive escalation that results in payment being received in a time period less than ADD estimated delay).

Claim 14 (Currently Amended)
SHAH discloses a system comprising: a processor (see ¶[0045]; a hardware processor) configured to perform processing comprising: identifying a recurring event within account data including a plurality of events associated with an account (see ¶[0026] and [0032]; analyze valuable patterns in the collections cycle to make an educated guess on the payment date for each customer.  See also ¶[0019]; an accounting system); 
determining that the recurring event did not occur at an expected date (see ¶[0019] and [0032] and Fig. 2A; an actual payment date based on historical customer payment pattern. The average days delinquent is calculated as 7 days, but the actual delay is 12 days); and 
predicting a time from the expected date to an expected triggered event that is triggered by the recurring event not occurring at the expected date (see ¶[0027]-[0028]; an event resolution life-cycle generated by a delay in payment), the predicting comprising: 
determining a class of the recurring event from a plurality of classes (see ¶[0044]; invoice types, such as invoices with larger amounts of money. See also ¶[0037]-[0038]; historical events having similar attributes to an event in an active life-cycle.  Different events in different buckets); and 
selecting, as the time from the expected date to the expected triggered event, an approximate elapsed time after which a party to the expected triggered event is known to have previously initiated triggered events for the determined class (see ¶[0029]-[0030] and [0037] & Fig. 4B; a payment outside the acceptable amount of time, referred to as grace period, is delayed.  A time period 445 where a collector discovers a dispute and resolves the dispute after a due date).
SHAH does not explicitly disclose, but WARRIER discloses, generating and sending instructions by a process comprising: identifying a server (see ¶[0015]; network/communication-related settings include router/server identifiers for communication protocols). 
SHAH discloses event prediction using artificial intelligence for debt collectors that uses patterns in collections cycles to determine a proactive collections strategy (see ¶[0026]) by using a computer network infrastructure using network protocols (see ¶[0047][-0048] and Fig. 9).  WARRIER discloses that network/communication-related settings include router/server identifiers for communication protocols.  It would have been obvious to include the server identifiers as taught by WARRIER in the system executing the method of SHAH with the motivation to configure network devices for communication.
SHAH further discloses, determining a connection protocol for the server (see ¶[0048] & [0058]; networks can contain wired or wireless programmable devices and operate using any number of network protocols), and 
generating and sending a message to the server according to the connection protocol (see again ¶[0048] & [0058]; networks can contain wired or wireless programmable devices and operate using any number of network protocols), wherein the message includes the instructions to make the automatic modification (see ¶[0041]; a suggestion of an action may be made for each invoice, including general actions and strict actions); and
a server in communication with the processor configured to perform processing comprising, before the time from the expected date to the expected triggered event elapses, making an automatic modification to an account setting (see ¶[0018]-[0019] & Fig. 4C; create recommendations on the appropriate timeliness of events.  See also ¶[0036]; predict a dispute exception prior to the invoice due date 495 and ahead of due for resolution-time to reduce delay in event resolution) according to the instructions in response to receiving the message (see ¶[0041]; a suggestion of an action may be made for each invoice, including general actions and strict actions.  See again ¶[0036]; predict a dispute exception prior to the invoice due date 495 and ahead of due for resolution-time to reduce delay in event resolution), 
the automatic modification being configured to prevent the expected triggered event from occurring or to mitigate an effect of the expected triggered event (see ¶[0041]-[0043] & Fig. 4C; some invoices may be processed with mild actions, others with general actions, and some with strict actions.  For example, an email reminder may be sent, text messages, or calls that demand payment or risk legal action.  See also ¶[0033]-[0035]; a proactive escalation that results in payment being received in a time period less than ADD estimated delay) wherein the expected triggered invent involves processing performed by a device separate from the processor and the server (see ¶[0015] and [0059] & Fig. 9; one or more hardware processors. A computer network infrastructure.    See also ¶[0049]; one or more client devices).

Claim 16 (Original)
The combination of SHAH and WARRIER discloses the system as set forth in claim 14.
SHAH further discloses wherein: each of the plurality of classes corresponds to a respective range of numeric values (see ¶[0044]; invoices types, such as invoices with larger amounts of money); and 
the processor is configured to determine the class of the recurring event by performing processing comprising identifying a numeric value for the recurring event and assigning the recurring event to the class corresponding to the range in which the numeric value for the recurring event lies (see again ¶[0044]; an invoice for a larger amount of money).

Claim 18 (Original)
The combination of SHAH and WARRIER discloses the system as set forth in claim 14.
SHAH further discloses wherein the server is configured to make the automatic modification to the account setting by performing processing comprising changing a priority of future recurring events, canceling at least one future recurring event, or a combination thereof (see ¶[0024], [0030] and [0044]; account prioritization for collections.  Lower the priority of required action on the part of the collections analyst for this customer.  Alternatively, raise priority for unusually delinquent accounts).

Claim 19 (Original)
The combination of SHAH and WARRIER discloses the system as set forth in claim 14.
SHAH further discloses wherein the recurring event is a payment (see abstract and ¶[0019] & [0026]; outstanding debtor payments.  Techniques includes estimation metrics, such as average days delinquent.  Relevant patterns in the collections cycle are analyzed for each customer), the expected triggered event is a collections event (see again ¶[0026]; the collections cycle), and the party is a payee (see again abstract; customer debtors), the selecting comprising determining the approximate elapsed time from at least one time between at least one previously missed payment and at least one previous collections event in credit report data associated with the payee and the class (see ¶[0037] and Fig. 4B; the time period 445 where a collector discovers a dispute and resolves the dispute after a due date).

Claim 20 (Original)
The combination of SHAH and WARRIER discloses the system as set forth in claim 14.
SHAH further discloses wherein: the processor is configured to perform the predicting by, for each of a plurality of additional accounts (see ¶[0019]; accounts receivable), performing processing including: identifying a respective recurring event within respective account data including a respective plurality of events associated with the respective account of the plurality of additional accounts (see ¶[0026] and [0032]; analyze valuable patterns in the collections cycle to make an educated guess on the payment date for each customer.  See also ¶[0019]; an accounting system); 
determining that the respective recurring event did not occur at a respective expected date (see ¶[0019] and [0032] and Fig. 2A; an actual payment date based on historical customer payment pattern. The average days delinquent is calculated as 7 days, but the actual delay is 12 days); 
determining a class of the respective recurring event from the plurality of classes (see ¶[0044]; invoice types, such as invoices with larger amounts of money. See also ¶[0037]-[0038]; historical events having similar attributes to an event in an active life-cycle.  Different events in different buckets); 
identifying a respective triggered event corresponding to the respective recurring event within reporting data, the respective triggered event associated with the party (see ¶[0027]-[0028]; an event resolution life-cycle generated by a delay in payment); and 
determining a respective elapsed time between the respective expected date and the respective triggered event (see ¶[0029]-[0030] and [0037] & Fig. 4B; a payment outside the acceptable amount of time, referred to as grace period, is delayed.  A time period 445 where a collector discovers a dispute and resolves the dispute after a due date); and 
the processor is configured to determine the approximate elapsed time after which a party to the expected triggered event is known to have previously initiated triggered events for the determined class as an output of a calculation using each of the respective elapsed times as input (see again ¶[0029]-[0030] and [0037] & Fig. 4B; a payment outside the acceptable amount of time, referred to as grace period, is delayed.  A time period 445 where a collector discovers a dispute and resolves the dispute after a due date.  See also ¶[0025]; a predicted payment data and delay).

Claims  2, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0265443 A1 to SHAH et al. and US 20100315200 A1 to WARRIER as applied to claim 1 above, and further in view of US 2020/0226503 A1 to Subramanian et al. (hereinafter ‘SUBRAMANIAN’).

Claim 2 (Original)
The combination of SHAH and WARRIER discloses the method as set forth in claim 1.
The combination of SHAH and WARRIER does not specifically disclose, but SUBRAMANIAN discloses, wherein: the plurality of events associated with the account occurred over a plurality of months (see ¶[017; identify historical patterns for historical invoices as to whether the historical invoices were paid on-time a quantity of months that payments for historical invoices were expected to be outstanding); and the identifying of the recurring event comprises: identifying multiple events associated with the party to the expected triggered event that reoccur on a monthly basis for at least two of the plurality of months (see again ¶[0017]; analyze patterns for whether collection actions were predicted to be successful for historical invoices).
SHAH further discloses calculating, based on respective dates of each of the multiple events, the expected date for the recurring event (see abstract and ¶[0025]; predict future events and payment date and delay).
SHAH discloses event prediction using artificial intelligence for debt collectors that uses patterns in collections cycles to determine a proactive collections strategy (see ¶[0026]).  SUBRAMANIAN discloses predictive issue detection that includes analyzing payment patterns of monthly invoices to make predictions regarding success for collection actions.  It would have been obvious to include the monthly patterns as taught by SUBRAMANIAN in the system executing the method of SHAH with the motivation to determine a successful and proactive debt collection strategy.

Claim 9 (Original)
The combination of SHAH and WARRIER discloses the method as set forth in claim 8.
The combination of SHAH and WARRIER does not specifically disclose, but SUBRAMANIAN discloses, wherein, for each of the plurality of accounts: the respective plurality of events associated with the respective account occurred over a plurality of months (see ¶[017; identify historical patterns for historical invoices as to whether the historical invoices were paid on-time a quantity of months that payments for historical invoices were expected to be outstanding); and 
the identifying of the respective recurring event comprises: identifying multiple events associated with the party to the respective expected triggered event that reoccur on a monthly basis for at least two of the plurality of months (see again ¶[0017]; analyze patterns for whether collection actions were predicted to be successful for historical invoices).
SHAH further discloses calculating, based on respective dates of each of the multiple events, the respective expected date for the respective recurring event (see abstract and ¶[0025]; predict future events and payment date and delay).
SHAH discloses event prediction using artificial intelligence for debt collectors that uses patterns in collections cycles to determine a proactive collections strategy (see ¶[0026]).  SUBRAMANIAN discloses predictive issue detection that includes analyzing payment patterns of monthly invoices to make predictions regarding success for collection actions.  It would have been obvious to include the monthly patterns as taught by SUBRAMANIAN in the system executing the method of SHAH with the motivation to determine a successful and proactive debt collection strategy.

Claim 15 (Original)
The combination of SHAH and WARRIER discloses the system as set forth in claim 14.
The combination of SHAH and WARRIER does not specifically disclose, but SUBRAMANIAN discloses, wherein: the plurality of events associated with the account occurred over a plurality of months (see ¶[017; identify historical patterns for historical invoices as to whether the historical invoices were paid on-time a quantity of months that payments for historical invoices were expected to be outstanding); and 
the processor is configured to identify the recurring event by performing processing comprising: identifying multiple events associated with the party to the expected triggered event that reoccur on a monthly basis for at least two of the plurality of months (see again ¶[0017]; analyze patterns for whether collection actions were predicted to be successful for historical invoices).
SHAH further discloses calculating, based on respective dates of each of the multiple events, the expected date for the recurring event (see abstract and ¶[0025]; predict future events and payment date and delay).
SHAH discloses event prediction using artificial intelligence for debt collectors that uses patterns in collections cycles to determine a proactive collections strategy (see ¶[0026]).  SUBRAMANIAN discloses predictive issue detection that includes analyzing payment patterns of monthly invoices to make predictions regarding success for collection actions.  It would have been obvious to include the monthly patterns as taught by SUBRAMANIAN in the system executing the method of SHAH with the motivation to determine a successful and proactive debt collection strategy.

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0265443 A1 to SHAH et al. and US 20100315200 A1 to WARRIER as applied to claim 1 above, and further in view of US 2007/0043660 A1 to Kass et al. (hereinafter ‘KASS’).

Claim 4 (Original)
The combination of SHAH and WARRIER discloses the method as set forth in claim 1.
The combination of SHAH and WARRIER does not specifically disclose, but KASS discloses, wherein the predicting further comprises: receiving prediction data associated with the account (see claims 1 and 9; income); 
detecting, in the income prediction data, a predicted reduction in income (see ¶[0053]; an income modifier that modifies price of debt based on income); and 
adjusting the time from the expected date to the expected triggered event downward in response to the predicted reduction in income (see ¶[0008]; debt owners extend the collection cycle in response to a decrease in the market value of debt).
SHAH discloses event prediction using artificial intelligence for debt collectors that uses patterns in collections cycles to determine a proactive collections strategy (see ¶[0026]).  KASS discloses an extended collection cycle for debt that has a reduced value.  It would have been obvious to extend the collection cycles as taught by KASS in the system executing the method of SHAH with the motivation to employ an effective proactive collections strategy and “bail out” debt with reduced value (see SHAH ¶[0008]).

Claim 17 (Original)
The combination of SHAH and WARRIER discloses the system as set forth in claim 14.
The combination of SHAH and WARRIER does not specifically disclose, but KASS discloses, wherein the predicting further comprises: receiving income prediction data associated with the account (see claims 1 and 9; income); 
detecting, in the income prediction data, a predicted reduction in income (see ¶[0053]; an income modifier that modifies price of debt based on income); and 
adjusting the time from the expected date to the expected triggered event downward in response to the predicted reduction in income (see ¶[0008]; debt owners extend the collection cycle in response to a decrease in the market value of debt).
SHAH discloses event prediction using artificial intelligence for debt collectors that uses patterns in collections cycles to determine a proactive collections strategy (see ¶[0026]).  KASS discloses an extended collection cycle for debt that has a reduced value.  It would have been obvious to extend the collection cycles as taught by KASS in the system executing the method of SHAH with the motivation to employ an effective proactive collections strategy and “bail out” debt with reduced value (see SHAH ¶[0008]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624